685 S.E.2d 514 (2009)
STATE
v.
Eric Glenn LANE.
No. 606A05.
Supreme Court of North Carolina.
October 8, 2009.
Ann B. Petersen, Chapel Hill, for Eric Glenn Lane.
Robert C. Montgomery, Special Deputy Attorney General, Derrick C. Mertz, Assistant Attorney General, for State of NC.
The following order has been entered on the motion filed on the 27th of August 2009 *515 by Defendant-Appellant for Supplemental Briefing:
"Motion Allowed without further oral argument by order of the Court in conference this the 8th of October 2009."